Citation Nr: 0944190	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  97-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability manifested 
by locking joints of the fingers. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to 
January 1979 and from April 1983 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
June 2006.  The Board originally remanded the appeal to the 
RO for further development in December 2006, and then 
remanded the case again in August 2008.  


FINDINGS OF FACT

1.   The Veteran's right index finger disability was 
manifested during his active duty service. 

2.  Disability of the fingers (other than the right index 
finger and the already service-connected 4th finger of the 
left hand) was not manifested during active service, nor is 
it otherwise causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  Right index finger disability was incurred in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2009).

2.  Disability of the fingers (other than the right index 
finger and the already service-connected 4th finger of the 
left hand) was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated July 2003, 
March 2006, January 2007, and November 2007 the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in July 2003, which was not prior to the initial 
unfavorable decision in March 1996.  Although the notices did 
not precede the initial adjudication of the Veteran's claim, 
the notices were followed by a subsequent readjudication, in 
this case a supplemental statement of the case issued in 
September 2009, thereby curing the defective notice error.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA examination reports, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in April 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The claims 
file was reviewed by the examiner and the examination reports 
set forth detailed examination findings.  The Board 
acknowledges that the examiner failed to provide a detailed 
rationale for his statement that he could not provide a nexus 
opinion without resorting to speculation without first 
reviewing the claims file.  Upon reviewing the claims file, 
the examiner simply noted that he reviewed the file and 
reported the Veteran's in-service complaints without further 
addressing a nexus opinion.  The Board remanded the issue for 
a second time to provide the Veteran with another VA 
examination to correct any deficiency in the original 
examination, but the Veteran failed to appear.  Neither the 
Veteran nor his representative has claimed a lack of notice 
of the examination or any other good cause for not reporting 
to the examination.  The Board therefore proceeds on the 
basis that the Veteran simply failed to report.  Information 
from such an examination would have been relevant and 
potentially probative of the Veteran's contentions as to his 
claimed finger disability.  Under these circumstances, the 
Board finds that VA has fulfilled the obligation to assist 
the Veteran and will proceed to determine the case without 
the aid of a further current medical examination.  See Wood 
v. Derwiski, 1 Vet. App. 190,193 (1991) ("The duty to assist 
is not a one-way street.")  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

On the December 1975 entrance examination report of medical 
history the Veteran specifically marked yes when asked have 
you ever had or have you now broken bones.  He responded no 
regarding bone, joint, or other deformity, arthritis, 
rheumatism, or bursitis.  The examiner noted that the Veteran 
fractured his left forearm in 1966.  On the corresponding 
report of medical examination, the examiner noted the 
Veteran's upper extremities as clinically normal.  

On the December 1978 separation examination report of medical 
history the Veteran specifically marked yes when asked have 
you ever had or have you now broken bones.  He again 
responded no regarding bone, joint, or other deformity, 
arthritis, rheumatism, or bursitis.  A December 1978 
separation examination report of medical examination notes 
the Veteran's upper extremities as clinically normal.  

On the September 1982 enlistment examination report of 
medical history, the Veteran responded yes when asked have 
you ever had or have you now broken bones.  Again, he 
responded negatively regarding bone, joint, or other 
deformity, arthritis, rheumatism, or bursitis.  On the 
September 1982 enlistment report of medical examination, the 
examiner noted the Veteran's upper extremities as clinically 
normal.  Service treatment records showed complaints of a 
jammed left hand trigger finger in November 1984.  X-rays 
revealed no significant abnormalities.  The examiner 
diagnosed it as a sprain and applied a metal splint to the 
finger for immobilization.  A periodic report of medical 
examination, dated February 1990, noted the Veteran's upper 
extremities as clinically normal.  Service treatment records 
also showed pain and swelling with decreased range of motion 
due to the pain and swelling of the left fourth finger in 
October 1991 and November 1991.  The remainder of the record 
is silent as to any complaints, treatments, or diagnosis of 
any other finger disability.  

An April 1995 retirement report of medical history noted a 
history of broken bones, but no bone, joint, or other 
deformity, arthritis, rheumatism, or bursitis.  He 
specifically noted swollen index fingers bilaterally.  An 
April 1995 retirement report of medical examination, noted 
the Veteran's upper extremities as clinically normal.  The 
Veteran noted that he broke his left arm in 1974.  

Post-service, the record is entirely silent as to any 
complaints, treatment, or diagnosis of a disability 
manifested by locking joints of the fingers.  In December 
2003, the examiner noted that he Veteran broke his fingers 
while boxing 28 years earlier in 1975, prior to the Veteran's 
active service.  

The Veteran was afforded a VA examination in April 2007.  At 
that time, the Veteran complained of bilateral index finger 
dysfunction.  The Veteran reported a more than 20 year 
history of pain and limited range of motion of his bilateral 
index finger PIP joints.  He reported pain at a level of 
seven out of ten constantly in his right hand.  He noted that 
he cannot lift heavy objects with his right hand and cannot 
grasp things or make a fist with his right hand without pain 
and cannot make a fist in general with his right hand due to 
the tightness of the joint.  The Veteran also complained of 
left index finger pain and reported that his PIP joint on the 
left did not "track right."  He reported no significant 
pain with motion of the joint, but does report occasional 
pain when grasping small objects or grasping anything 
tightly.  The pain in his left index finger was not described 
as constant and was described as less severe than the right 
finger.  He denied any treatment, surgery, medication, or 
braces.  

Upon physical examination of the right hand, the examiner 
noted no gross deformity.  He had mild subtle deformity of 
the right index finger at the PIP joint with approximately a 
measured 10 degree radially deviated deformity at the index 
finger PIP.  It appeared that there was a mild amount of 
residual swelling which was not tender to palpation at the 
time of the examination at the P1 level to the PIP joint.  He 
had normal sensation and good capillary refill and no 
evidence of vascular or other skin changes.  He was unable to 
make a fist due to limitation of flexion of his index finger 
PIP.  The remainder of his fingers and thumb were fully 
supple and had full range of motion without pain.  The 
examiner diagnosed the Veteran with a significant degree of 
ankylosis and range of motion limitation in his right index 
finger PIP.  He also noted pain in the extremes of his range 
of motion.  He explained that his diagnosis would be chronic 
PIP contracture secondary to a likely old fracture; however, 
given the fact that the Veteran could give no history to 
identify the time frame when the previous fracture occurred 
or the circumstances under which it occurred, the examiner 
had no way of designation whether the injury could be related 
to the Veteran's military service without resorting to 
speculation.

Physical examination of the left hand revealed no gross 
deformity.  The Veteran demonstrated what he believed to be 
the problem, but the examiner noted it did not appear to be 
any abnormality of contour of the index finger.  He reported 
pain with grip, although he was able to demonstrate a strong 
grip.  He was able to make a full fist with his index finger 
included and had normal sensation and capillary refill.  The 
remainder of his fingers and thumb were supple and had full 
range of motion without pain.  The examiner's impression was 
that the left index finger was otherwise normal.  He could 
not find any significant abnormality or pathologic process 
within his finger on either the clinical exam or the 
radiographic exam or really by history.  His complaint 
appeared to be minimal.  

In September 2008, the Veteran denied any joint swelling, 
stiffness, or pain.  

The Board first acknowledges that the Veteran is currently 
already service-connected for residuals of a fracture of the 
fourth finger on the left hand.  Therefore, this decision 
addresses only possible disabilities of the remaining 
fingers. 

Only one medical document relates an injury to one of the 
Veteran's fingers, other than the fourth finger on the left 
hand.  In November 1984, the Veteran was treated for a jammed 
left hand trigger finger.  X-rays revealed no significant 
abnormalities.  The examiner diagnosed it as a sprain and 
applied a metal splint to the finger for immobilization.  In 
addition, the Veteran reported swelling of his index fingers 
in his April 1995 separation examination; however, the 
examiner noted the Veteran's upper extremities to be 
clinically normal, while fully aware of the Veteran's 
complaint.  

The only currently diagnosed disability was stated by the VA 
examiner in April 2007 to be chronic PIP contracture 
secondary to a likely old fracture of the right index finger.    
The Board notes that the examiner failed to opine as to 
whether the Veteran's right index finger disability was 
related to service only due to the Veteran's inability to 
recall whether he fractured his finger in service.  After 
reviewing the service treatment records, the Board notes that 
service treatment records fail to show any evidence of pain, 
fracture, sprain, or injury of the right index finger.  The 
only complaint related to the right index finger was the 
swelling reported during the Veteran's April 1995 separation 
examination.  As noted above, the examiner noted the 
Veteran's upper extremities as clinically normal in spite of 
the Veteran's complaints of swelling.  Nevertheless, 
resolving reasonable doubt in the Veteran's favor, the Board 
believes that the current disability of the right index 
finger can be related to the complaints during service in 
April 1995. 

Regarding the left index finger, the Board notes that an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  The Veteran 
was treated for a jammed left hand trigger finger in November 
1984.  X-rays revealed no significant abnormalities.  The 
examiner diagnosed it as a sprain and applied a metal splint 
to the finger for immobilization.  The Board finds however 
that this injury did not result in a chronic disability.  In 
this regard, the VA examiner in April 2007 found no current 
disability of any of the left fingers.  The examiner even 
acknowledged that the Veteran demonstrated what he believed 
to be the problem with his left index finger, but the 
examiner noted it did not appear to be any abnormality of 
contour of the index finger.  As such, the Board finds that 
the Veteran does not have a chronic disability of the left 
hand fingers.  

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
negative evidence with the positive evidence to warrant a 
more favorable determination than rendered herein.  




ORDER

Entitlement to service connection for disability of the right 
index finger is warranted.  To this extent the appeal is 
granted.  

Entitlement to service connection for other disability of the 
fingers (other than the now service-connected right index 
finger and the previously service-connected 4th finger of the 
left hand) is not warranted.  To this extent, the appeal is 
denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


